IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NORTHWEST SAVINGS BANK,                  : No. 168 WAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
FIDELITY NATIONAL TITLE INSURANCE        :
COMPANY AND THE CLOSING                  :
COMPANY OF PA,                           :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2017, the Petition for Allowance of Appeal

is DENIED.